SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March 31, 2015 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X MATERIAL FACT Publicly-held Company COMPANHIA SIDERÚRGICA NACIONAL Corporate Taxpayer’s ID (CNPJ/MF): 33.042.730/0001-04 COMPANHIA SIDERÚRGICA NACIONAL (“Company”), pursuant to article 157, paragraph 4, of Law 6,404/76 and Rule 358 of the Brazilian Securities and Exchange Commission (“CVM”) of January 3, 2002, hereby announces to its shareholders and the market that its Board of Directors has approved the second (2 nd ) issuance of promissory notes (“Promissory Notes”) of the Company for public distribution with restricted placement efforts (“Issuance”), pursuant to CVM Rule 134, of November 1, 1990, CVM Rule 155 of August 7, 1991 and according to the provisions of CVM Rule 476 of January 16, 2009. The Issuance comprised 50 Promissory Notes with unit value of R$2 million, totaling R$100 million, fully subscribed and paid up on March 30, 2015. The net proceeds raised by the Company through this Issue, after deducting the scheduled fees and expenses, will be wholly used for the amortization of a portion of the principal of the 1 st series of the Company's 6th debenture issue. . São Paulo, March 31, 2015. Companhia Siderúrgica Nacional David Moise Salama Investor Relations Executive Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:March 31, 2015 COMPANHIA SIDERÚRGICA NACIONAL By: /
